Citation Nr: 0732316	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-08 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder. 

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to service connection for vascular 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a mental condition, a heart 
condition, and hypertension. 

The veteran testified before the Board by videoconference 
from the RO in October 2004.  In February 2005, the Board 
remanded the claims to provide the veteran and his 
representative with notice of the criteria for service 
connection for post-traumatic stress disorder (PTSD) based on 
sexual assault and for further development.  

As the Board member who conducted the October 2004 hearing is 
no longer at the Board, the veteran testified before the 
undersigned Board member sitting at the RO in May 2007.  A 
transcript of the hearing is associated with the claims file.  
The claims are now before the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran does not have a qualifying diagnosis of post-
traumatic stress disorder.  The veteran's symptoms of 
depression and anxiety first manifested many years after 
service and are not related to any aspect of service.  

2.  The veteran's coronary artery disease first manifested 
many years after service and is not related to any aspect of 
service. 

3.  The veteran's hypertension first manifested many years 
after service and is not related to any aspect of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder including post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2007). 

2.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.304, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
Here, VA sent correspondence in November 2002, May 2005, and 
July 2005, which met the above criteria.  While two of the 
RO's letters were issued after the rating decision, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement is harmless error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to the 
notices does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant in May 2006.  

However, it is noted that the RO did not provide the proper 
notice regarding the assignment of a disability rating and 
effective date.  In that regard, the Board notes that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the following five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA must notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds that any defect with respect to providing 
this aspect of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
specifically finds that the veteran was not prejudiced by the 
lack of rating and effective date notice because the 
preponderance of the evidence is against the claims for 
service connection and any issues related to the assignment 
of a disability rating or effective date are moot.  

The Board further finds that any other defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  It is noted that documents provided to 
the veteran included not only the VCAA notices but also a 
rating decision in December 2002 and a statement of the case 
in April 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  Thus a reasonable person 
could be expected to understand from the notices what was 
needed to substantiate the claims and thus the essential 
fairness of the adjudication was not frustrated.  

Accordingly, there has been no prejudice to the appellant, 
and any notice defect has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in recruit training in the U.S. Navy for 
approximately seven weeks.  He received an honorable 
administrative discharge for unsuitability.  He contends that 
he has post-traumatic stress disorder as the result of a 
sexual assault by his recruit company commander in service.  
He also contends that his heart disorder and hypertension are 
related to service, or alternatively are secondary to PTSD.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cardiovascular disease and hypertension).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).


Acquired Psychiatric Disorder including PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities; rape 
crisis centers; mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

Service personnel records showed that the veteran was a high 
school graduate and attended college for two years.  Prior to 
enlistment at age 21, the veteran underwent the standard 
knowledge and aptitude testing and achieved an Armed Forces 
Qualification Test score in the 17th percentile of those 
recently tested.  In an August 1971 medical history 
questionnaire, the veteran denied any depression, nervous 
trouble, or treatment for any mental disorder prior to 
service.  However, on the eleventh day of active service, the 
veteran sought treatment for the fourth time for nervousness 
and dizziness.  A military physician noted that the veteran 
presented symptoms of anxiety, tension, and poor organization 
with many neuropathic features.  He stated that the veteran 
appeared to be making a marginal adjustment to recruit 
training and that an administrative discharge should be 
considered pending a report from the veteran's recruit 
company commander.  

On the 27th day of active service, a Navy Aptitude Board 
consisting of three commissioned officers including one 
physician recommended an administrative discharge due to 
unsuitability.  The board noted that the veteran had been 
referred to the recruit evaluation staff by his company 
commander and inferred that he had been evaluated on several 
occasions while a member of a least two companies.  The board 
noted that the veteran displayed a high degree of motivation 
and enthusiasm and at least an average willingness to work 
but that he had made inadequate training progress, requiring 
repeat instruction.  The board also noted that the veteran 
demonstrated a significant degree of anxiety, tension, weak 
intellectual organization, and moderate internal conflict 
with a limited range of adjustment and emotional stamina.  
The Board found that the veteran had no mental or physical 
disability.  The veteran acknowledged that he had appeared 
before the board, read the report, and did not wish to make a 
statement to the board.  Service personnel records contain no 
other personnel evaluations and no evidence of any 
disciplinary actions.  

In hearings before the Board in October 2004 and in May 2007, 
the veteran stated that he had been sexually assaulted by his 
company commander when they were alone in the commander's 
office.  He stated that he had never been molested or 
assaulted prior to service or at any other time and that he 
did not resist the assault or report it to higher 
authorities, medical personnel, or a chaplain because he was 
told to follow orders and because the commander had 
threatened his family.  The veteran stated that he had 
performed all assigned tasks during recruit training.  The 
veteran further stated that he sought medical care for 
depression after service in 1972 and in 1988 from 
unidentified private physicians who were no longer in 
practice.   

The earliest record in the file of medical treatment after 
service is a July 1990 letter from the veteran's private 
internal medicine physician obtained from Social Security 
Administration records.  The letter does not mention any 
history or current psychiatric symptoms or diagnoses.  In a 
1991 treatment record, the physician noted that he had 
reviewed the veteran's recent vocational rehabilitation 
evaluation and recommended that the veteran not pursue work 
in nursing because of his limited intellectual ability made 
it difficult to learn certain tasks.  In September 1995, the 
physician noted that the veteran presented symptoms of 
depression related to a loss of job.  The physician noted 
that the veteran was taking medication for depression and was 
experiencing weight control problems and difficulty with 
occupational and domestic social interactions.  In additional 
letters in April 1997 and in June 1998, the physician again 
referred to the veteran's mild mental retardation that had 
been shown on testing in 1988.  He stated that it would be 
difficult for the veteran to function in a highly supervised 
job that subjected him to stress.   

In October 2002, the veteran was hospitalized at a VA medical 
facility for chest pains and suicide ideations.  A VA mental 
health examiner noted that the veteran reported no previous 
psychiatric hospitalizations and one occasion of psychiatric 
treatment in the 1960s following the death of a girlfriend.  
The examiner noted the veterans' reports of anxiety and 
stress concerning his homelessness, lack of employment since 
1997, medical issues, and a troublesome family situation.  
The veteran also reported auditory hallucinations related to 
criticism by his relatives.  The examiner diagnosed 
adjustment disorder with mixed mood episodes.  The veteran 
did not report any instances of sexual assault.  However, in 
a concurrent social worker's assessment, the veteran reported 
that while intoxicated he was sexually abused by an adult 
friend on one occasion. 

In December 2002 and January 2003, the veteran received a 
medical and psychological assessment for eligibility for 
Social Security Administration benefits.  A psychologist 
noted the veteran's reports of nightmares, anxiety, 
nervousness, and feelings that he was unable to "make the 
grade."  The veteran also reported that he had been molested 
as a child by female school teachers.  After review of 
several psychological tests, the examiner stated that the 
veteran was of average or high average level of intellectual 
functioning and diagnosed as having adjustment disorder with 
anxiety.  

In VA outpatient treatment in March 2003, a VA examiner noted 
that the veteran stated that he did not know why he had been 
discharged from the Navy.  However, the examiner noted that 
the veteran discussed a history of traumatic events including 
homelessness, unemployment, family discord, and unspecified 
sexual abuse. 

In a September 2003 letter, the veteran's private primary 
care physician noted that he had long-term knowledge of the 
veteran's multiple health problems and mental retardation.  
He noted that the veteran was not able to be competent or 
focus at work and that he displayed behavior that was benign 
but perceived as threatening to others.  He also noted that 
the veteran required constant supervision and repetitive 
training.  The physician did not refer to any diagnosed 
psychiatric disorders.   

In September 2003, the veteran was admitted to a VA hospital 
for symptoms of depression, auditory hallucinations, and 
suicidal ideations.  The veteran reported that he had been 
sexually assaulted at age 16 by a school teacher and as an 
adult by a male cousin and a work supervisor.  The record did 
not show whether the supervisor was in the Navy.  However, in 
October 2003, a VA social worker who examined the veteran in 
2002 noted that the veteran reported the workplace assault 
was by his Navy recruit company commander.  The examiner 
noted that the veteran's descriptions of sexual abuse were 
not the same as she had noted in 2002.  After treatment and 
stabilization, the veteran was discharged and prescribed 
medication, on-going counseling, and placement at a homeless 
shelter.  

In a March 2004, a VA examiner noted that the veteran's 
nightmares and hallucinations were in remission and that the 
veteran was responding well to individual therapy and 
supportive intervention.  The examiner diagnosed depression 
with severe life, social, and financial conflicts.  However, 
another VA psychologist who provided some on-going individual 
therapy added PTSD to the diagnosis in December 2004, 
relating some of the veteran's symptoms specifically to 
sexual abuse but without discussing any particular event.  In 
August 2005, the veteran submitted a statement describing a 
sexual assault by his recruit company commander in the period 
December 1971 to February 1972 as an incident contributing to 
his psychiatric symptoms.  As an addendum to the statement, 
the veteran's attending VA psychiatrist noted that the 
veteran's nightmares, flashbacks, intrusive memories, and 
isolation as a result of "his trauma." 

In February 2006, a different VA psychiatrist reviewed the 
entire claims file and examined the veteran.  The 
psychiatrist noted the veteran's reports of sexual assaults 
by his recruit company commander on two or three occasions 
over several weeks.  The veteran described the assaults in 
detail and stated that he experienced nightmares and anxiety 
related to the incidents.  The examiner noted that some of 
the details described by the veteran were physically 
unlikely.  The veteran also described avoidance behaviors 
that are associated with combat and not with sexual assault.  
The examiner noted the veteran's reports of his sexual abuse 
as a child by a cousin who was over the age of 40 and that he 
heard male and female voices telling him that he was a 
failure.  The examiner also noted that the veteran was 
divorced since 1998 with two children and two grandchildren.  
However, the veteran did not see his family because his 
daughter had accused him of sexual abuse when she was a 
child. 

On examination, the psychiatrist noted that the veteran was 
oriented and had no communication or thought process 
deficits.  Abstract reasoning and judgment were good.  There 
was no evidence of psychomotor agitation or retardation.  The 
veteran's affect was appropriate except that he showed little 
emotion when discussing the assaults in service and more 
emotion when discussing abuse as a child.  Although the 
veteran was apparently able to recall events in detail, the 
psychiatrist noted that he was a poor historian because the 
number and nature of the events reported by the veteran were 
conflicting and inconsistent throughout the medical history.   

The psychiatrist diagnosed sexual abuse as a child by history 
and malingering and stated that there was no clear evidence 
to support a diagnosis of PTSD.  The psychiatrist stated that 
although the veteran was likely molested as a child, it was 
less likely than not that the veteran was assaulted in 
service.  The psychiatrist also stated that the veteran's 
symptoms were likely a product of family discord, coping with 
physical illnesses, and financial difficulties. 

As a preliminary matter, the Board concludes that the veteran 
does not have a qualifying diagnosis of PTSD.  The Board 
places greatest weight on the assessment of the VA 
psychiatrist in 2006 who reviewed the entire file and 
examined the veteran.  This opinion contained a detailed 
review of personnel and medical treatment records, identified 
many inconsistencies in the veteran's description of 
traumatic events, and noted clinical findings that did not 
support a PTSD diagnosis.  The assessment included a 
discussion with clear rationale of the relationship between 
the stressor events and the veteran's symptoms.  The Board 
places less probative weight on the notations and statements 
by the treating psychologist and psychiatrist in 2004, 2005 
and 2007 since the PTSD diagnosis was added to previous 
diagnoses of depression with no discussion of the symptomatic 
requirements of DSM-IV or the specific stressor events.  
Notably, these providers did not differentiate the alleged 
assault in service from any of the other non-service sexual 
abuse or other social, medical, and financial factors.  

After a review of the service medical and personnel records 
and the veteran's hearing testimony, the Board also concludes 
that there is insufficient evidence to corroborate the 
occurrence of a sexual assault in service.  At his hearing, 
the veteran denied any other episodes of sexual abuse except 
the alleged incident or incidents in recruit training which 
was inconsistent with other medical records.  The veteran 
contended that his company commander was responsible for his 
discharge.  However, the records of the Navy Aptitude Board 
showed that he served in more than one company and was 
evaluated by a separate recruit evaluation staff.  The board 
recommended an honorable discharge only because of his 
learning difficulties and noted that he had no attitude or 
motivational deficits.  There is no evidence of marked 
changes in his performance as a result of a traumatic event.   

The veteran did not reveal the occurrence of the assault for 
many years, and did not provide the name of the assailant or 
other recruits, or any other information that would have 
assisted in verification.  Moreover, the veteran has provided 
inconsistent and, according to the VA examiner, implausible 
information to VA medical providers concerning the alleged 
sexual assault in service.  He has also stated that the 
incident in service was the only time he was sexually 
assaulted but has also reported that he was assaulted as a 
child and as an adult by a friend.  The veteran's 
recollection of the alleged incident in service has also 
involved different aggressors and recitations of the 
incident.  In addition, the veteran has an interest in the 
outcome of this claim as monetary benefits may ensue from a 
grant.  His self-interest and the inconsistencies render his 
statements regarding the assault in service not credible.  

The Board concludes that service connection for an acquired 
psychiatric disorder, variously diagnosed as depression and 
anxiety disorder, is not warranted.  The veteran did not seek 
care for psychiatric symptoms in service or earlier than 1995 
when an examiner diagnosed depression related to the loss of 
a job.  Many subsequent providers related the veteran's 
depression and anxiety disorders to non-service sexual abuse, 
physical illnesses, family discord, and financial distress.  
Although two providers noted that his symptoms were related 
to a number of traumatic episodes, they did not specifically 
discuss the alleged assault in service.  The VA examiner in 
2006 did not diagnose a psychiatric disorder, and the Board 
has concluded that there is no evidence to verify the 
occurrence of any event in service related to depression and 
anxiety.  Therefore, the Board concludes that the veteran's 
current psychiatric symptoms are not related to service.  

Finally, in its February 2005 remand, the Board requested 
that the RO obtain the results of the veteran's enlistment 
aptitude testing with an explanation of the results by a 
qualified official.  The results were obtained and associated 
with the file but no explanatory supplement was obtained.  
The Board was able to interpret the results on the face of 
the report.  The information was cumulative to other 
information in the file and was not relevant to the reasons 
for denial.  There has been no prejudice to the veteran by 
this failure to comply with remand instructions.  

The weight of the credible evidence demonstrates that the 
veteran does not have a qualifying diagnosis of PTSD and that 
his psychiatric symptoms first manifested many years after 
service and are not related to any aspect of service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Heart Disorder and Hypertension

The veteran's July 1971 enlistment physical examination 
showed no cardiovascular abnormalities.  No blood pressure 
measurements were recorded.  Outpatient medical records 
showed that the veteran sought treatment for chest pains on 
one occasion during recruit training in January 1972.  An 
examiner noted that the veteran reported the onset of pain 
after lifting and diagnosed probably muscle strain with 
possible indigestion.  Although the veteran sought treatment 
on five occasions in the next three weeks, examiners noted no 
further symptoms of chest pain.

The earliest record in the file of medical treatment after 
service is a July 1990 letter from the veteran's private 
internal medicine physician obtained from Social Security 
Administration records.  The physician noted the veteran's 
medical history that included morbid obesity and elevated 
blood pressure but no heart abnormalities.  On examination, 
the physician noted no heart abnormalities and did not order 
X-rays or an electrocardiogram.  He diagnosed hypertension 
and prescribed medication and a weight loss plan.  Subsequent 
letters and outpatient treatment records showed that the 
veteran's hypertension was controlled but that he continued 
to gain weight.  In a June 1998 letter, the physician 
referred to the veteran's history of cardiac problems and 
obesity, but there are no clinical records showing the nature 
and severity of any heart disorder.   

In April 2002, the veteran was hospitalized at a private 
facility for symptoms of respiratory distress.  The primary 
diagnosis was pneumonia.  However, as a result of examination 
and testing, the attending physician also diagnosed 
congestive heart failure, atherosclerotic peripheral vascular 
disease, dilated aortic root, dilated left atrium with trace 
mistral regurgitation, morbid obesity, and hypertension.  In 
February 2003, the veteran was hospitalized at a different 
private hospital for symptoms of chest pain and shortness of 
breath.  Although the attending physician noted that the 
veteran's history of coronary artery disease was 
questionable, an electrocardiogram showed arterial 
fibrillation with an early right bundle branch block.  The 
veteran underwent heart catheterization at a VA facility in 
March 2003.  Several coronary lesions and ventricular 
deficits were noted.  A VA physician diagnosed non-
obstructive coronary artery disease.  VA outpatient treatment 
records from 2003 to August 2005 showed on-going medical 
treatment and monitoring for heart disorders and 
hypertension.  

In hearings before the Board in October 2004 and in May 2007, 
the veteran did not present testimony relevant to heart 
disorders or hypertension.  However, he contended that these 
disabilities were secondary to a psychiatric disorder.  

The Board concludes that service connection for a heart 
disorder and hypertension are not warranted because the 
disorders did not manifest in service and post-service 
medical records did not show diagnoses of the disorders until 
1990, many years after service.  Although the veteran was 
examined on one occasion in service for chest pain, examiners 
determined that the pain was related to muscle strain or 
indigestion and did not diagnose a chronic heart disorder or 
elevated blood pressure.   The veteran's symptoms did not 
recur in service.  Only post-service medical records after 
1990 showed that the veteran received medical care for heart 
disorders and hypertension.  No medical provider offered an 
opinion on the etiology of the cardiovascular diseases, 
noting only a family history of the disorders and the 
veteran's obesity.  Although all providers noted awareness of 
the veteran's learning and behavioral disabilities and some 
psychiatric diagnoses, none related cardiovascular diseases 
to his mental health status.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Post service medical records show treatment for a 
heart condition and hypertension.  These post-service records 
are negative, however, for any nexus opinion or other 
evidence linking the veteran's current disabilities to 
service.  Thus, overall, the post-service medical records, 
indicating a disorder that began years after service with no 
indication of an association to service, are found to provide 
evidence against his claim.

A VA medical examination and opinion is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but there is competent 
lay or medical evidence of a current diagnosed disability or 
persistent symptoms, establishes that the veteran suffered an 
event, injury, or disease in service or symptoms of disease 
in service; and indicates that the claimed disability or 
symptoms may be associated with the established event injury 
or disease.  38 C.F.R. § 3.159 (c) (4).   

Here, the Board concludes that there is sufficient medical 
evidence to decide the claims without additional examination 
or opinion.  There is no medical evidence of a heart disorder 
or hypertension in service, and the veteran provided lay 
testimony only that the disorders were secondary to his 
psychiatric disorder.  As the latter has been found not to be 
service-connected, no additional medical opinions are 
necessary.  

The weight of the credible evidence demonstrates that the 
veteran's current coronary artery disease and hypertension 
first manifested many years after service and are not related 
to any aspect of service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder 
including post-traumatic stress disorder is denied. 

Service connection for a heart disorder is denied 

Service connection for hypertension is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


